significant index no 2uu824028 department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar tier ratar in re request to use substitute mortality_table plan for which a substitute mortality_table is requested permissive plan plan s for which substitute mortality tables are not requested excluded group dear this letter is to inform you that your request to use a substitute mortality_table for making computations under sec_430 of the code for the above permissive plan has been granted with respect to the population specified in this letter effective for a period of up to years beginning with the plan_year your request has been granted in accordance with sec_430 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa 20u824026 in granting this approval we have considered only the development of the substitute mortality rates and whether they sufficiently reflect the mortality experience of the applicable_plan population accuracy or acceptability of any calculations or other material submitted with your request accordingly we are not expressing any opinion as to the permission is herby granted to use the substitute mortality rates shown in the table below non-disabled male annuitant mortality rates o c a a c l a l a n age l a c n a n e n o age ax t '0 '0 ' _ qx qx _ax _age _age y _ age ' ' the above table will be used for the non-disabled male annuitant population in the permissive plan the populations of the permissive plan for which the substitute mortality_table will not be used excluded populations are non-annuitant male participants all female participants and all disabled participants standard mortality tables issued by the irs will be used for all populations of the excluded group and all excluded populations of the permissive plan the rates were developed based on an experience study period from date through date and were graduated using the whittaker-henderson type b graduation method the service has reviewed the substitute mortality rates and supporting information and has determined that based on the information submitted the rates sufficiently reflect the mortality experience of the applicable_plan population your attention is called to sec_430 of the code sec_303 of erisa and sec_1_430_h_3_-2 of the proposed_regulations which describe the circumstances in which the use of the substitute mortality_table will terminate before the end of the 10-year period described above in general the substitute mortality tables can no longer be used as of the earliest of the plan_year in which the plan fails to satisfy the requirements of paragraph h -2 c of the proposed_regulations requiring that the groups for which substitute mortality tables is used must have credible mortality experience the plan_year in which the plan fails to satisfy the requirements of paragraph h -2 d of the proposed_regulations regarding the requirement that other plans and populations in the controlled_group must use substitute mortality tables unless it can be demonstrated that they do not have credible mortality experience the second plan_year following the plan_year in which there is a significant change in individuals covered by the plan as described in paragraph h -2 d ii of the proposed_regulations generally applicable when there is a change_of or more in the number of individuals in the population for which the substitute mortality_table is used the plan_year following the plan_year in which a substitute mortality_table used for a plan population is no longer accurately predictive of future mortality of that population as determined by the service or as certified by the enrolled_actuary to the satisfaction of the service and the date specified in guidance published in the internal_revenue_bulletin regarding any replacement mortality tables specified under sec_430 and sec_1_430_h_3_-1 other than annual updates to the static mortality tables issued pursuant to h -1 a of the proposed_regulations this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan years for which the substitute mortality_table is used please note the information that is required to be attached to schedule sb actuarial information in accordance with the instructions to that form we have sent a copy of this letter to the and to your authorized representatives pursuant to a power_of_attorney on file in this office to the if you require further assistance in this matter please contact at sincerely dc g2 david m ziegler acting manager employee_plans actuarial group
